Citation Nr: 1633963	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from August 1988 May 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2016, the Veteran testified during a Board hearing by videoconference.  The record was held open for 60 days following the hearing to provide additional time to submit evidence.  However, no records have been received.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2004 rating decision denied service connection for a low back disability.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  

2.  The evidence received since the February 2004 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a low back disability was originally denied in a February 2004 rating decision because although there was evidence of treatment for low back pain due to an injury in service, there was no evidence of a low back disability at the separation examination or for many years after service.  Although the Veteran initiated an appeal, he did not thereafter perfect the appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the February 2004 denial includes the Veteran's statements indicating a continuity of low back symptomatology since the in-service injury.  In a November 2012 statement and at the May 2016 hearing, the Veteran stated that he has had low back pain since the in-service injury.

Presuming the credibility of the evidence, the record now indicates that the Veteran has a low back disability that has been present since service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened.  To that extent only, the appeal is granted.


REMAND

The Veteran asserts that his low back disability is related to an injury he incurred in active service.  Specifically, he asserts that a tank hatch hit him in the low back and he has had problems with his low back since that in-service injury.

The Veteran's service treatment records show numerous complaints of low back pain.  In January 1989 he complained of low back pain after lifting a 50-caliber gun.  He reported that it was a reoccurring injury.  In February 1989 he complained of low back pain after hitting his back on the hatch of a tank when the tank suddenly stopped.  X-rays revealed no significant bone or joint abnormality but there was sacralization of L5.  In March 1989 he complained of low back pain after jumping up onto a tank and was diagnosed with a lumbar strain.  Later that month he was hospitalized with complaints of low back pain and numbness in the left lower extremity.  He reported a history of being hospitalized for a back contusion in 1980.  Examination revealed muscle spasms and decreased sensation in the left lower extremity.  X-rays were normal.  He was diagnosed with mechanical back pain with muscle spasms.  In May 1989 he underwent a bone scan for low back pain that was unresponsive to treatment.  The scan was normal.  At his April 1990 separation examination, he reported having recurrent back pain with numbness in the legs.  Examination revealed no abnormalities.  

In a November 2012 statement and at the May 2016 hearing, the Veteran stated that he has had low back pain since the in-service injury when he was hit by a tank hatch.

The Veteran underwent a VA examination in November 2012.  The examiner opined that the Veteran's low back disability was not incurred in or caused by service.  The examiner noted that the Veteran sought treatment for low back pain in service but observed that the separation examination did not record a back disability and examination showed a normal spine and musculoskeletal system.  The examiner noted that after separation the first medical record documenting treatment for a back disorder was dated in November 1997 when the Veteran was treated for an acute back strain and the next medical record showed a work-related injury in June 1998 while lifting a frozen box of chicken.  The examiner concluded that based on the available medical evidence, a chronic back disability related to service was not shown. 

While the Board appreciates the examiner's opinion, a supplemental opinion is needed in this case.  The examiner based the opinion on the lack of documentation of a low back disorder at the separation examination and for seven years thereafter.  Although the separation examination indicated no abnormalities of the spine, the Veteran reported having recurrent back pain with numbness in the legs at that time.  However, the record is unclear whether the examiner considered that reported history.  The Board also notes that continuity of symptomatology, not treatment, is needed to support a claim for service connection.  Thus, the AOJ should obtain a more complete rationale that addresses the above.

Also, the Veteran's January 1989 report that he had a reoccurring back injury and March 1989 report of a hospitalization for a back contusion prior to service raise the question of whether the Veteran's low back disorder preexisted service.  However, the examiner did not address that question or whether any preexisting low back disability had been aggravated by service.  Thus, the AOJ should obtain a supplemental opinion that addresses the above.

In addition, the Veteran was found to have sacralization of L5 on February 1989 x-rays during service.  While congenital or developmental defects are not diseases or injuries subject to VA compensation, they can be subject to superimposed disease or injury and, if the superimposed disease or injury occurs during service, service connection may be warranted.  38 C.F.R. § 3.303(c) (2015); VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).  Given the documented in-service injuries, the AOJ should obtain an opinion on whether any congenital or developmental defect of the low back was subjected to superimposed disease or injury during service.  To ensure a complete medical opinion, the AOJ should afford the Veteran a new examination to allow the examiner to obtain any needed information. 

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through April 2015.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment notes since April 2015.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The examiner should review the claims folder and note that review in the report.  All indicated tests and studies should be conducted.  The examiner should discuss the service treatment records showing numerous complaints of low back pain, the January 1989 report of having a reoccurring back injury, the March 1989 report of a hospitalization for a back contusion prior to service, and the sacralization of L5 seen on February 1989 x-rays.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  The examiner should address the following.

(a)  Does the Veteran have a low back disability which clearly and unmistakably (undebatably) existed prior to entrance to active service?  If so, is it clear and unmistakable (undebatable) that any preexisting low back disability was not aggravated during active service?  If the disability underwent any increase in disability, was that increase in disability due to the natural progress of the disability?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a low back disability that preexisted entrance to active service.

(b)  With regard to any low back disability not found to clearly and unmistakably exist prior to active service, is it at least as likely as not (50 percent or greater probability) that the disability had its onset during active service or within one year thereafter, or is causally related to active service?

(c)  Is the Veteran's sacralization of L5 seen on x-ray during service a congenital or developmental defect?  If so, was the disorder subjected to any superimposed disease or injury during service? 

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


